FILED
                            NOT FOR PUBLICATION                              MAR 25 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 11-10679

               Plaintiff - Appellee,              D.C. No. 4:10-cr-03662-JGZ

  v.
                                                  MEMORANDUM*
PAUL ANTONIO CASTRO-LOPEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Jennifer G. Zipps, District Judge, Presiding

                             Submitted March 12, 2013**

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Paul Antonio Castro-Lopez appeals from the district court’s judgment and

challenges the 84-month sentence imposed following his guilty-plea conviction for

importation of cocaine, in violation of 21 U.S.C. §§ 952(a) and 960(a)(1),

(b)(1)(B)(ii); and possession with intent to distribute cocaine, in violation of 21

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 841(a)(1), (b)(1)(A)(ii)(II). We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      Castro-Lopez contends that the district court erred in denying his request for

a minor role adjustment under U.S.S.G. § 3B1.2(b). Castro-Lopez argues that he

was entitled to the adjustment because he was merely a courier who believed he

was carrying marijuana and not cocaine. The court did not clearly err in denying

the adjustment. See United States v. Rodriguez-Castro, 641 F.3d 1189, 1193 (9th

Cir. 2011), cert. denied, 132 S. Ct. 1061 (2012). Because the record reflects that

62 kilograms of cocaine were concealed in the roof of the car driven and registered

to Castro-Lopez, he failed to establish that he was substantially less culpable than

the average participant. See id. (“The court was justifiably skeptical that this

amount of drugs [33.46 kilograms of cocaine] would be entrusted to a minor

player.”).

      Castro-Lopez next contends that his sentence is substantively unreasonable.

The district court did not abuse its discretion in imposing Castro-Lopez’s sentence.

See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence 37 months below

the advisory Guidelines range is substantively reasonable in light of the totality of

the circumstances and 18 U.S.C. § 3553(a) sentencing factors. See id.

      AFFIRMED.




                                           2                                       11-10679